DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed June 9, 2021. Claim 5 has been cancelled without prejudice.  Claims 1-4 and 6-20 are pending and an action on the merits is as follows.

Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-4 and 6-13, the closest prior art references, Yang et al. (US 5,877,826), Chien et al. (US 2008/0030635 A1), Wang et al. (US 2015/0131039 A1), and Woodgate et al. (US 2006/0098296 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein the dual frequency liquid crystal host material comprises W-1978C or W-1831A and the chiral dopant comprises (13bR)-5,6-Dihydro-5- (trans-4-propvlcyclohexyl)-4H-dinaphtho[2,1-f:1' 2'-h[1,5]dioxonin, the dual frequency liquid crystal host material having a cross-over frequency, the liquid crystal cell having a reference Bragg reflection mode with a planar structure and a reference Bragg reflection wavelength in the spectral range between 300 nm and 900 nm when the applied voltage is null and when the applied voltage is modulated at a 
In regard to independent claim 14 and dependent claims 15-20, the closest prior art references, Yang et al. (US 5,877,826), Chien et al. (US 2008/0030635 A1), Wang et al. (US 2015/0131039 A1), and Woodgate et al. (US 2006/0098296 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “wherein the dual frequency liquid crystal host material comprises W- 1978C or W-1831A and the chiral dopant comprises (13bR)-5,6-Dihydro-5-(trans-4- 5Application No. 16/500,278 Reply to Office Action of March 8, 2021propylcyclohexyl)-4H-dinaphtho[2,1-f 1'.2'-h][1,51dioxonin, the dual frequency liquid crystal host material having a threshold voltage and a cross-over frequency, defining an intermediate frequency range, above the cross-over frequency, where the liquid crystal mixture has a dielectric anisotropy that varies with frequency and is negative, and a high frequency range above the intermediate frequency range where the liquid crystal mixture has a dielectric anisotropy that is independent from frequency and negative, the liquid crystal cell having a reference Bragg reflection wavelength in the 300 - 900 nm range, and, in an off mode, applying to the electrodes no voltage or a voltage modulated at a frequency in the high frequency range, such that the liquid crystal cell has the reference Bragg reflection wavelength while the cholesteric liquid crystal mixture is non-scattering in transmission at other wavelengths; in a first predetermined mode, applying a voltage above the threshold voltage modulated at a first frequency in the intermediate frequency range such that the liquid crystal cell has a first Bragg reflection wavelength that varies as a function of the first frequency while the cholesteric liquid crystal mixture is non-scattering in transmission at other wavelengths, the first Bragg reflection wavelength being different from the reference Bragg reflection wavelength.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Jessica M. Merlin
July 31, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871